
	

116 S396 IS: To amend section 1202 of title 5, United States Code, to modify the continuation of service provision for members of the Merit Systems Protection Board.
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 396
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2019
			Mr. Johnson (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend section 1202 of title 5, United States Code, to modify the continuation of service
			 provision for members of the Merit Systems Protection Board.
	
	
 1.Merit Systems Protection Board continuation of serviceSection 1202 of title 5, United States Code, is amended to read as follows:  1202.Term of office; filling vacancies; removal (a)TermThe term of office of each member of the Merit Systems Protection Board is 7 years.
					(b)In-Term vacancies
 (1)Term of appointmentA member appointed to fill a vacancy occurring before the end of a term of office of the member’s predecessor may serve for the remainder of that term.
 (2)Appointment requirementsAny appointment to fill a vacancy is subject to the requirements of section 1201. (3)Continuation of serviceAny member serving only a portion of a 7-year term in office may continue to serve until a successor is appointed and has qualified, except that—
 (A)such member may not continue to serve for more than 1 year after the date on which the term of the member would otherwise expire under this section, unless reappointed under section 1201; or
 (B)if such member is the sole member appointed to the Board under section 1201 on the date on which the term of the member would expire under subparagraph (A), unless such member is reappointed under section 1201, such member may not continue to serve on and after the earlier of—
 (i)the date on which a member (including a successor) is appointed and has qualified; or (ii)the date that is 2 years after the date on which the term of the member would otherwise expire under this section.
 (c)Continuation of service as member for full-Term appointmentsAny member appointed for a 7-year term— (1)may not be reappointed to any following term; and
 (2)may continue to serve beyond the expiration of the term until a successor is appointed and has qualified, except that—
 (A)such member may not continue to serve for more than 1 year after the date on which the term of the member would otherwise expire under this section; or
 (B)if such member is the sole member appointed to the Board under section 1201 on the date on which the term of the member would expire under subparagraph (A), such member may not continue to serve on and after the earlier of—
 (i)the date on which a member (including a successor) is appointed and has qualified; or (ii)the date that is 2 years after the date on which the term of the member would otherwise expire under this section.
 (d)RemovalAny member may be removed by the President only for inefficiency, neglect of duty, or malfeasance in office..
		
